COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Nadine Hanson v. The State of Texas

Appellate case number:   01-17-00810-CR

Trial court case number: 230106

Trial court:             Co Ct at Law No 2 & Probate Ct of Brazoria County

       Appellant Nadine Hanson pleaded guilty to the misdemeanor offense of criminal
trespass. The plea contained in the record does not reveal an agreed recommendation
from the State regarding sentencing. Although the admonishments mention a plea
bargain, no plea bargain appears in the record. Furthermore. the trial court’s judgment of
conviction indicates that appellant pleaded guilty and punishment was assessed based on
evidence. The judgment does not indicate that there was a plea bargain with a
recommended sentence or cap on punishment from the State. If there was no plea
bargain, the trial court’s certification of defendant’s right to appeal, finding that this was
a plea-bargain case, is not correct. However, if there was a plea bargain and this plea
bargain was not included in the record, then the trial court’s certification is correct.

        The Rules of Appellate Procedure require us to dismiss an appeal unless a
certification showing that the appellant has the right to appeal has been made part of the
record. See TEX. R. APP. P. 25.2(a)(2). The rules also provide that an amended trial
court’s certification of the defendant’s right to appeal correcting a defect or omission may
be filed in the appellate court. See TEX. R. APP. P. 25.2(f), 34.5(c), 37.1. Further, when
we have a record, we are obligated to review the record to ascertain whether the
certification is defective and, if it is defective, we must use Rules 37.1 and 34.5(c) to
obtain a correct certification. Dears v. State, 154 S.W.3d 610, 614–15 (Tex. Crim. App.
2005); see TEX. R. APP. P. 34.5(c), 37.1.

       Accordingly, we abate this appeal and remand the cause to the trial court for
further proceedings. If the trial court clerk inadvertently omitted the defendant’s plea
bargain with the State, a supplemental clerk’s record shall be filed on or before
February 1, 2018, including the plea bargain document.
       If, on the other hand, there was no plea bargain, then the trial court shall conduct a
hearing within 20 days of the date of this order at which a representative of the
Brazoria County District Attorney’s Office. Appellant shall also be present for the
hearing in person or, if appellant is incarcerated, at the trial court’s discretion, appellant
may participate in the hearing by use of a closed-circuit video teleconferencing system
that provides for a simultaneous compressed full motion video and interactive
communication of image and sound.*

       We direct the trial court to:

       1) Make a finding regarding whether or not appellant has the right to appeal;
       2) If necessary, execute an amended certification of appellant’s right to appeal;
       3) Make any other findings and recommendations the trial court deems
          appropriate; and
       4) Enter written findings of fact, conclusions of law, and recommendations as
          appropriate, separate and apart from any docket sheet notations.

       The trial court shall have a court reporter, or court recorder, record the hearing.
The trial court clerk is directed to file a supplemental clerk’s record containing the trial
court’s findings, recommendations, and orders with this Court within 35 days of the
date of this order. The court reporter is directed to file the reporter’s record of the
hearing within 35 days of the date of this order. If the hearing is conducted by video
teleconference, a certified recording of the hearing shall also be filed in this Court within
35 days of the date of this order.

        The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when records
that comply with our order are filed with the Clerk of this Court. The court coordinator of
the trial court shall set a hearing date and notify the parties.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: January 18, 2018




*      On request of appellant, appellant and his counsel shall be able to communicate privately
without being recorded or heard by the trial court or the attorney representing the State.